Citation Nr: 1441013	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's January 2011 substantive appeal to perfect an appeal concerning the appellant's entitlement to death benefits was timely, and if so, the appellant's legal entitlement to the benefits being sought.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The appellant asserts that she is the surviving daughter of [redacted], whom she purports qualifies as a veteran for VA purposes, by virtue of his service during World War II in the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant's VA Form 9, which was received by the RO on January 19, 2011, was untimely.  The appellant has perfected a timely appeal as to that decision.


FINDINGS OF FACT

1.  The appellant's application for death benefits was denied in a December 2009 rating decision issued by the Manila RO, and notice of that decision was mailed to the appellant at her known address on December 4, 2009.

2.  A timely NOD responsive to the December 2009 rating decision was received from the appellant on May 24, 2010.

3.  An SOC continuing the RO's denial of the appellant's claim of legal entitlement to VA death benefits was mailed to the appellant on August 31, 2010.

4.  A VA Form 9 substantive appeal purporting to perfect the appellant's appeal was signed and dated by the appellant on December 30, 2010 and received by VA on January 19, 2011.






CONCLUSION OF LAW

The appellant's substantive appeal, received on January 19, 2011, is untimely.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303, 20.305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The question before the Board in this appeal is whether the appellant's substantive appeal of the RO's denial of entitlement to VA death benefits was received in a timely manner.  The timeliness of a substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, VA's duty to assist and notify Veterans is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II.  Analysis

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final.  However, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

By history, the appellant filed an application for VA death benefits which was received by VA in October 2009.  In a decision that was mailed to the appellant on December 4, 2009, the Manila RO denied the appellant's application on the basis that the Veteran's right to VA benefits was forfeit by virtue of his membership and service as a member of the Japanese constabulary during the enemy occupation in the Philippines during World War II.  In May 2010, the appellant filed a timely NOD.  On August 31, 2010, the RO mailed an SOC which continued its previous denial on the same basis.  On January 19, 2011, VA received a VA Form 9 substantive appeal from the appellant in which the appellant purported to perfect her appeal.

Subsequently, the Manila RO determined in a March 2011 decision that the appellant's substantive appeal was untimely.  The appellant apparently does not dispute that her substantive appeal was untimely; however, asserts generally that the reason that her substantive appeal was untimely was that the postal service in her area was "faulty."

First, the Board observes that a letter accompanying the RO's August 31, 2010 SOC did advise the appellant that she had the latter of 60 days from the date of the SOC or the remainder of the one-year period from the date of the December 4, 2009 decision being appealed.  Based upon these dates, the appellant's appeal period expired on December 4, 2010.

Notwithstanding the appellant's assertion, there is no evidence in the record, nor does the appellant assert specifically, that the delivery to the appellant of the RO's August 2010 SOC was delayed in any manner much less to an extent that she was deprived of the ability to file a timely substantive appeal.  Moreover, the Board notes that the VA Form 9 substantive appeal in question was signed and dated by the appellant on December 30, 2010.  Indeed, as noted above, the substantive appeal was received by VA on January 19, 2011, after the appellant's appeal period had closed.  But in addition to that, the Board notes that the appellant did not mail her substantive appeal until December 30, 2011 at the earliest, which is also more than three weeks after the appellant's appeal period had closed.  Hence, even if the Board were convinced that delays in the mail service somehow delayed the appellant's receipt of the RO's SOC or the delivery of the appellant's substantive appeal to the RO, it would appear that the substantive appeal at issue was never mailed on a timely basis to begin with.

Under the circumstances, the Board is not inclined to assign any probative weight to the appellant's unsubstantiated assertion that the timeliness of her substantive appeal was somehow affected by mail delivery delays that were beyond her control.  Indeed, the record shows simply and without any extenuating circumstances that the appellant's substantive appeal was filed and received by VA well after the appeal period had expired.  In view of the same, the Board finds that the appellant's substantive appeal was untimely and declines to waive the timeliness requirement.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).









ORDER

As the substantive appeal with respect to the December 4, 2009 decision, which denied entitlement to VA death benefits, was not timely filed, the appeal as to timeliness of the substantive appeal is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


